Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10305612 and 10707978. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents anticipated the claims in the instant application.
Instant application
Patent 10305612
Patent 10707978
1. An apparatus, comprising: circuitry configured to acquire antenna-related information related to an antenna port allocated to a beam, and notify a terminal apparatus of the antenna-related information, wherein the beam is included in a plurality of beams which are predefined and the plurality of 



2.  The apparatus according to claim 1, wherein the directional beam is a directional beam for transmitting a signal to the terminal apparatus.
2.  The apparatus according to claim 1, wherein the channel is a channel for transmitting a signal to the terminal apparatus.
3. The apparatus according to claim 2, wherein circuitry is further configured to acquire other antenna-related information related to an antenna port allocated to another beam for transmission by the other beam, and further notify the terminal apparatus of the other antenna-related information.
3.  The apparatus according to claim 2, wherein the wireless communication interface is further configured to acquire other antenna-related information related to an antenna port allocated to another directional beam for transmission by the other directional beam, and further notify the terminal apparatus of 


4.  The apparatus according to claim 1, wherein the wireless communication interface is further configured to acquire the antenna-related information for each of a plurality of directional beams which are predefined, and notify the terminal apparatus of the antenna-related information for each of the plurality of directional beams.
4.  The apparatus according to claim 1, wherein the wireless communication interface is further configured to acquire the antenna-related information for each of a plurality of channels which are predefined, and notify the terminal apparatus of the antenna-related information for each of the plurality of channels.
5. The apparatus according to claim 1, wherein the antenna-related information includes information indicating the antenna port.
5.  The apparatus according to claim 1, wherein the antenna-related information includes information indicating the antenna port.
5.  The apparatus according to claim 1, wherein the antenna-related information includes information indicating the antenna port.
6. The apparatus according to claim 1, wherein resources for transmitting a reference signal using the antenna port are predefined.
6.  The apparatus according to claim 1, wherein resources for transmitting a reference signal using the antenna port are predefined.
6.  The apparatus according to claim 1, wherein resources for transmitting a reference signal using the antenna port are predefined.

7.  The apparatus according to claim 1, wherein the antenna-related information includes information indicating resources for transmitting a reference signal using the antenna port.
7.  The apparatus according to claim 1, wherein the antenna-related information includes information indicating resources for transmitting a reference signal using the antenna port.
8. The apparatus according to claim 1, wherein the two or more beams are beams that do not interfere with each other.
8.  The apparatus according to claim 1, wherein the two or more directional beams are directional beams that do not interfere with each other.
8.  The apparatus according to claim 1, wherein the two or more channels are channels that do not interfere with each other.
9. The apparatus according to claim 1, wherein the plurality of beams include a set of two or more beams to which different antenna ports are allocated.
9.  The apparatus according to claim 1, wherein the plurality of directional beams include a set of two or more directional beams to which different antenna ports are allocated.
9.  The apparatus according to claim 1, wherein the plurality of channels include a set of two or more channels to which different antenna ports are allocated.
10. The apparatus according to claim 9, wherein the set of two or more beams is a set of beams that interfere with each other.
10.  The apparatus according to claim 9, wherein the set of two or more directional beams is a set of directional beams that interfere with each other.
10.  The apparatus according to claim 9, wherein the set of two or more channels is a set of channels that interfere with each other.

11.  The apparatus according to claim 1, wherein the plurality of
directional beams include a first directional beam, a second directional beam, and a third directional beam, the first directional beam is adjacent to the second directional beam and the third directional beam, the second directional beam and the third directional beam are not adjacent to each other, the first directional beam is a directional beam to which a first antenna port is allocated, and the second directional beam and the third directional beam are directional beams to which a second antenna port different from the first antenna port is allocated.
11.  The apparatus according to claim 1, wherein the plurality of channels include a first channel, a second channel, and a third channel, the first channel is adjacent to the second channel and the third channel, the second channel and the third channel are not adjacent to each other, the first channel is a channel to which a first antenna port is allocated, and the second channel and the third channel are channels to which a second antenna port different from the first antenna port is allocated.
12. The apparatus according to claim 11, wherein the first beam is adjacent to the second beam 






14.  The apparatus according to claim 13, wherein the plurality of directional beams include a second number of consecutive directional beams different from the first number of consecutive directional beams, and the second number of consecutive directional beams are directional beams to which the second number of different antenna ports are allocated.
14.  The apparatus according to claim 13, wherein the plurality of channels include a second number of consecutive channels different from the first number of consecutive channels, and the second number of consecutive channels are channels to which the second number of different antenna ports are allocated.
15. The apparatus according to claim 1, circuitry is further configured to configured to dynamically or quasi-statically allocate an antenna port to each of a plurality of beams which are predefined.
15.  The apparatus according to claim 1, the wireless communication interface is further configured to  configured to dynamically or quasi-statically allocate an antenna port to each of a 


16.  The apparatus according to claim 15, wherein the wireless communication interface is further configured to allocate the antenna port to each of the plurality of directional beams on the basis of interference information reported from the terminal apparatus.
16.  The apparatus according to claim 15, wherein the wireless communication interface is further configured to allocate the antenna port to each of the plurality of channels on the basis of interference information reported from the terminal apparatus.
17. The apparatus according to claim 1, wherein the antenna port is a virtual antenna corresponding to one or more physical antennas or antenna elements.
17.  The apparatus according to claim 1, wherein the antenna port is a virtual antenna corresponding to one or more physical antennas or antenna elements.
17.  The apparatus according to claim 1, wherein the antenna port is a virtual antenna corresponding to one or more physical antennas or antenna elements.
18. An apparatus, comprising: circuitry configured to acquire antenna-related information related to an antenna port allocated to a beam for transmission by the beam; and perform a reception process on 

a reception processor configured to perform a reception process on the basis of the antenna-related information, wherein the directional beam is included in a plurality of directional beams which are predefined and the plurality of directional beams include two or more directional beams to which the same antenna port is allocated.





18.  An apparatus, comprising: a wireless communication interface configured to acquire antenna-related information related to an antenna port allocated to a directional beam for transmission by the directional beam;  and 
a reception processor configured to perform a reception process on the basis of the antenna-related information, wherein the directional beam is included in a plurality of directional beams which are predefined and the 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2015/0222340 A1) (Nagata herein after) in view of Nagata et al. (WO 2014/038347 A1) (Nagata_WO herein after) (EP 2894801 Nagata et al. as English translation for art rejection citation).

Re Claims 1 and 19, Nagata discloses an apparatus and method, comprising: 
circuitry configured to acquire antenna-related information related to an antenna port allocated to a beam (CSI-RS generating section pre-codes channel state measurement reference signals using different precoding weights per vertical beam, and maps the pre-coded CSI-RSs to different CSI-RS resources per vertical beam, [0115]-[0119]), and notify a terminal apparatus of the antenna-related information (transmitting/receiving section transmits the generated CSI-RS to the user terminal, [0116]), 
wherein the beam is included in a plurality of beams which are predefined (predetermined beam, [0042]).
Nagata discloses the claimed invention except explicitly teaches wherein the plurality of beams include two or more beams to which the same antenna port is allocated.  However, Nagata_WO discloses a 3D beam forming wireless communication system and method wherein the plurality of beams include two or more beams to which the same antenna port is allocated (same antenna port assigned to different antenna element, same antenna elements is assigned to a plurality of antenna elements for different transmitting different beams, [0041]-[0042]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Nagata, by making use of the technique taught by Nagata_WO, in order to improve the wireless communication overhead management.
Both references are within the same field of digital signal processing, and in particular of wireless beamforming, the modification does not change a fundamental operating principle of Nagata, nor does Nagata teach away from the modification (Nagata merely discloses a preferred embodiment). 

Re Claim 2, the combined teachings disclose the apparatus according to claim 1, Nagata discloses wherein the beam is a beam for transmitting a signal to the terminal apparatus (3D beam forming, Figure 3, [0037]-[0038]).

Re Claim 3, the combined teachings disclose the apparatus according to claim 2, Nagata discloses wherein circuitry is further configured to acquire other antenna-related information related to an antenna port allocated to another beam for transmission by the other beam (horizontal beam, vertical beam, 3D beam, [0044]-[0046], [0098]), and further notify the terminal apparatus of the other antenna-related information (3D precoder/3D forming section, [0123]).

Re Claim 4, the combined teachings disclose the apparatus according to claim 1, Nagata discloses wherein circuitry is further configured to acquire the antenna-related information for each of a plurality of beams which are predefined (CSI-RS generating section pre-codes channel state measurement reference signals using different precoding weights per vertical beam, and maps the pre-coded CSI-RSs to different CSI-RS resources per vertical beam, [0115]-[0119]), and notify the terminal apparatus of the antenna-related information for each of the plurality of beams (transmitting/receiving section transmits the generated CSI-RS to the user terminal, [0116]).



Re Claim 6, the combined teachings disclose the apparatus according to claim 1, Nagata discloses wherein resources for transmitting a reference signal using the antenna port are predefined (CRS are mapped to plurality of resource elements in accordance with predetermined rules, [0029]).

Re Claim 7, the combined teachings disclose the apparatus according to claim 1, Nagata discloses wherein the antenna-related information includes information indicating resources for transmitting a reference signal using the antenna port (CDI process information related to the K CSI processes to which K vertical beams correspond to the number of CSI-RS processes and the corresponding to antenna ports, [0058], K CSI processes each have corresponding CSI-RS resources, [0117]).

Re Claim 8, the combined teachings disclose the apparatus according to claim 1, Nagata discloses wherein the two or more beams are beams that do not interfere with each other (vertical and horizontal beam, [0044]-[0046], [0098]).

Re Claim 9, the combined teachings disclose the apparatus according to claim 1, Nagata_WO discloses wherein the plurality of beams include a set of two or more beams to which different antenna ports are allocated (two antenna ports, [0041]-[0042]).



	Re Claim 13, the combined teachings disclose the apparatus according to claim 1, Nagata_WO discloses wherein the plurality of beams include a first number of consecutive beams (plurality of vertical antenna element Tx 1 Tx 2, [0041]), and the first number of consecutive beams are beams to which the first number of different antenna ports are allocated (same antenna port is assigned to a plurality of antenna elements that constitute a predetermined vertical antenna element sequence, [0041]).

Re Claim 14, the combined teachings disclose the apparatus according to claim 13, Nagata_WO discloses wherein the plurality of beams include a second number of consecutive beams different from the first number of consecutive beams (plurality of vertical antenna element Tx 3 Tx 4, [0041]), and the second number of consecutive beams are beams to which the second number of different antenna ports are allocated (same antenna port is assigned to a plurality of antenna elements that constitute a predetermined vertical antenna element sequence 2, [0042]).

Re Claim 15, the combined teachings disclose the apparatus according to claim 1, Nagata discloses circuitry is further configured to configured to dynamically or quasi-statically allocate an antenna port to each of a plurality of beams which are predefined (CDI process information related to the K CSI processes to which K vertical beams correspond to the number of CSI-RS processes and the corresponding to antenna ports, [0058], K CSI processes each have corresponding CSI-RS resources, [0117]).

Re Claim 17, the combined teachings disclose the apparatus according to claim 1, wherein the antenna port is a virtual antenna corresponding to one or more physical antennas or antenna elements (antenna element, [0041]-[0042]).

Re Claims 18 and 20, Nagata discloses an apparatus and a method, comprising: 
circuitry configured to acquire antenna-related information related to an antenna port allocated to a beam for transmission by the beam (CSI-RS generating section pre-codes channel state measurement reference signals using different precoding weights per vertical beam, and maps the pre-coded CSI-RSs to different CSI-RS resources per vertical beam, [0115]-[0119]); and 
perform a reception process on the basis of the antenna-related information (CSI receiving section receives channel state information that is fed back from the user terminal, [0120]), wherein the beam is included in a plurality of beams which are predefined (predetermined beam, [0042]).
Nagata discloses the claimed invention except explicitly teaches wherein the plurality of beams include two or more beams to which the same antenna port is allocated.  However, Nagata_WO discloses a 3D beam forming wireless communication system and method wherein the plurality of beams include two or more beams to which the same antenna port is allocated (same antenna port assigned to different antenna element, same antenna elements is assigned to a plurality of antenna elements for different transmitting different beams, [0041]-[0042]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Nagata, by making use of the technique taught by Nagata_WO, in order to improve the wireless communication overhead management.
Both references are within the same field of digital signal processing, and in particular of wireless beamforming, the modification does not change a fundamental operating principle of Nagata, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KENNETH T LAM/Primary Examiner, Art Unit 2631